        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 1 of 7



 1    Barbara L. McCloud (#021215)
      Manuel H. Cairo (#024339)
 2    MIDWESTERN UNIVERSITY
      19555 N. 59th Avenue
 3    Glendale, AZ 85308
      Telephone: 623.572.3219
 4    Facsimile: 623.572.3431
      E-Mail: mcairo@midwestern.edu
 5    Attorneys for Defendant Midwestern University
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
      Ian Gage,
12                                                    No. 2:19-cv-02745-DLR
                       Plaintiff,
13                                                    ANSWER
             v.
14
      Midwestern University, an Illinois not-for-
15    profit corporation,
16                     Defendant.
17
            For its Answer to Plaintiff Ian Gage’s Complaint, Midwestern University
18
     (“University”), by and through undersigned counsel, admits, denies, and affirmatively
19
     alleges as follows:
20
                                         INTRODUCTION
21
            The allegations in the introductory paragraph of the Complaint call for legal
22
     conclusions and/or legal arguments to which no response is necessary. To the extent a
23
     response is required, University denies each and every factual allegation in the introductory
24
     paragraph of the Complaint.
25
                                    JURISDICTION AND VENUE
26
            The allegations in the Complaint’s first paragraph under the heading “Jurisdiction”
27
     call for legal conclusions and/or legal arguments to which no response is necessary. To the
28
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 2 of 7



 1   extent a response is required, University denies each and every factual allegation in the
 2   Complaint’s first paragraph under the heading “Jurisdiction.”
 3          The allegations in the Complaint’s second paragraph under the heading
 4   “Jurisdiction” call for legal conclusions and/or legal arguments to which no response is
 5   necessary. To the extent a response is required, University denies each and every factual
 6   allegation in the Complaint’s second paragraph under the heading “Jurisdiction.”
 7                                         COMPLAINT 1
 8                    Discrimination Based Off of Sex in Conjunction with
 9                             Title VII of the Civil Rights Act of 1964
10          University admits that on or about “July 17, 2017, Ian Gage was hired by the
11   defendant as a Pathology Case Coordinator.”          Where allegations under the heading
12   “Complaint 1” call for legal conclusions and/or legal arguments, no response is necessary.
13   To the extent a response is required, University denies each and every factual allegation
14   under the heading “Complaint 1.”
15                                         COMPLAINT 2
16                       Discrimination Based Off of Title I and V of the
17                             Americans with Disabilities Act of 1990
18          Where allegations under the heading “Complaint 2” call for legal conclusions and/or
19   legal arguments, no response is necessary. To the extent a response is required, University
20   denies each and every factual allegation under the heading “Complaint 2.”
21                                      GENERAL DENIAL
22          University denies each and every factual allegation in the Complaint against it not
23   expressly admitted or otherwise pleaded to herein.
24                                           DEFENSES
25          Without conceding it bears the burden of proof or persuasion as to any one of the
26   following defenses, University asserts the following separate defenses to the allegations set
27   forth in the Complaint:
28          1.     With respect to all of Plaintiff’s claims, Plaintiff’s Complaint fails to state a

                                                  -2-
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 3 of 7



 1   claim upon which relief can be granted.
 2          2.       Plaintiff was an at-will employee of University.
 3          3.       Plaintiff failed to exhaust administrative remedies because some or all of the
 4   allegations or theories of recovery Plaintiff included in the Complaint were not included in
 5   the underlying charge.
 6          4.       University has no liability because it took no tangible adverse employment
 7   action against Plaintiff; University exercised care to prevent and promptly correct any
 8   known unlawful behavior; and/or Plaintiff unreasonably failed to take advantage of any
 9   preventative or corrective opportunities provided by University or to otherwise avoid the
10   harm alleged.
11          5.       University’s decisions and actions with respect to Plaintiff’s employment
12   were justified by appropriate business considerations and were neither based on nor
13   motivated by, in whole or in part, circumstances, facts, policies, or practices that violate any
14   federal, state, or local rule, regulation, statute, or common law.
15          6.       The practices of which Plaintiff complains were and are not unlawful,
16   discriminatory, retaliatory, or unfair.
17          7.       Any adverse action taken against Plaintiff was due to Plaintiff’s own actions
18   and/or inactions.
19          8.       University did not have actual or constructive knowledge of any of the
20   claimed protected activity or retaliatory acts alleged in Plaintiff’s Complaint at any time
21   material to the Complaint.
22          9.       Plaintiff did not engage in any protected conduct.
23          10.      University engaged in good faith efforts to comply with all laws, including
24   guidance from the Equal Employment Opportunity Commission. Moreover, the conduct
25   complained of by Plaintiff, if performed or carried out, was performed or carried out in
26   good faith based upon reasonable grounds for believing that such conduct was not in
27   violation of any applicable laws.
28          11.      Plaintiff did not request any accommodations, and to the extent he did,

                                                  -3-
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 4 of 7



 1   University has no liability because his requests created an undue hardship and/or constituted
 2   a direct threat to the health or safety of self or others.
 3             12.   Plaintiff did not suffer any adverse employment action.
 4             13.   Without conceding Plaintiff suffered any adverse employment action,
 5   Plaintiff cannot show such alleged adverse employment action was the direct and proximate
 6   result of him having taken some alleged protected activity.
 7             14.   Plaintiff cannot demonstrate any adverse employment action because of the
 8   same actor inference.
 9             15.   To the extent Plaintiff seeks equitable relief, Plaintiff’s inequitable conduct
10   constitutes unclean hands and therefore bars the granting of relief to Plaintiff herein.
11   Plaintiff breached his legal obligations and his wrongful conduct precludes Plaintiff from
12   seeking to invoke the court’s equitable jurisdiction.
13             16.   If any improper, illegal, or retaliatory acts were taken by any of University’s
14   employees, it was outside the course and scope of that employee’s employment, contrary to
15   University’s policies, and was not ratified, confirmed, or approved by University. Thus,
16   any such actions cannot be attributed or imputed to University.
17             17.   Any improper, illegal, or retaliatory actions by any of University’s employees
18   were independent, intervening, and unforeseeable acts that were not ratified, confirmed, or
19   approved by University and thus cannot be attributed or imputed to University.
20             18.   To the extent any of University’s employees retaliated, acted improperly or
21   unlawfully, which University denies, University is not vicariously liable for such acts
22   because any such employees did not have substantial discretionary authority over
23   significant aspects of University’s business and/or the ability to set or modify corporate
24   policy.
25             19.   Any injury, damage, and/or loss sustained by Plaintiff proximately were
26   caused by or contributed to by his own conduct, and Plaintiff’s claims are barred or
27   diminished in the proportion that the conduct of Plaintiff proximately caused such injury,
28   damage, and/or loss.

                                                    -4-
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 5 of 7



 1          20.     If Plaintiff has suffered damages, University is not the proximate cause of
 2   some or all of those damages.
 3          21.     If Plaintiff has suffered damages, some or all of the damages allegedly
 4   sustained by Plaintiff were caused or contributed by his own conduct or by other intervening
 5   or supervening causes over which University had no control and which cannot be the basis
 6   for any liability.
 7          22.     Without conceding that Plaintiff has suffered any damages as a result of any
 8   alleged wrongdoing by University, Plaintiff has failed to mitigate or minimize the alleged
 9   damages.
10          23.     Plaintiff’s claims are barred by Arizona workers’ compensation statute.
11          24.     University is not liable for punitive damages under any laws because neither
12   University nor any of its employees sufficiently high in its corporate hierarchy, committed
13   any act which malice or reckless indifference to Plaintiff’s federally or state protected
14   rights, or approved, authorized or ratified, or had actual or constructive knowledge, of any
15   such acts.
16          25.     Plaintiff’s damages may be barred in whole or in part by the doctrine of after-
17   acquired evidence.
18          26.     Plaintiff’s claims, or parts thereof, are barred by the doctrines of accord,
19   satisfaction, waiver, release, and estoppel.
20          27.     University is entitled to an award of their attorneys’ fees and costs under
21   applicable Arizona law.
22          28.     University reserves the right to amend this Answer to assert any and all
23   additional affirmative defenses that may be disclosed during discovery in this matter.
24          29.     Because University has not yet had the opportunity to conduct any discovery
25   in this matter and so as not to waive any of the affirmative defenses set forth in Rules 8(c)
26   and 12(b) of the Federal Rules of Civil Procedure, all defenses set forth in Rules 8(c) and
27   12(b) of the Federal Rules of Civil Procedure are incorporated by this reference.
28          WHEREFORE, University prays as follows:

                                                    -5-
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 6 of 7



 1          A.     That Plaintiff takes nothing by his Complaint for damages;
 2          B.     That Plaintiff’s Complaint herein be dismissed in its entirety with prejudice;
 3          C.     That University recover its costs of suit herein, including its reasonable
 4   attorneys’ fees; and
 5          D.     That the Court award such other and further relief as it deems appropriate.
 6           DATED this 24th day of May, 2019.
 7                                                      MIDWESTERN UNIVERSITY
 8
 9                                                  By: s/ Manuel H. Cairo
                                                        Manuel H. Cairo
10                                                      Barbara L. McCloud
                                                        Midwestern University
11                                                      19555 N. 59th Avenue
                                                        Glendale, Arizona 85308
12                                                      Attorneys for Defendant Midwestern
                                                        University
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -6-
        Case 2:19-cv-02745-DLR Document 7 Filed 05/24/19 Page 7 of 7



 1                               CERTIFICATE OF SERVICE
 2
 3         I hereby certify that I electronically transmitted the attached document to the Clerk’s
 4   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
 5   Filing to the following CM/ECF Registrants, and mailed a copy of same to the following if
 6   non-registrants on this 24th day of May, 2019:
 7                                          Ian Gage
                                         4110 W. Eva St.
 8                                      Phoenix, AZ 85051
 9
10
                                                      s/ Manuel H. Cairo
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -7-
